i          i      i                                                                           i        i       i




                                   MEMORANDUM OPINION

                                            No. 04-10-00381-CV

                               IN RE THE FROST NATIONAL BANK

                                     Original Mandamus Proceeding1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice

Delivered and Filed: May 26, 2010

PETITION FOR WRIT OF MANDAMUS DENIED

           On May 17, 2010, relator filed a petition for writ of mandamus and an emergency motion for

temporary relief. The court has considered relator’s petition for writ of mandamus and is of the

opinion that relator is not entitled to the relief sought. Accordingly, the petition for writ of

mandamus and the emergency motion for temporary relief are DENIED. See TEX . R. APP . P. 52.8(a).

                                                                      PER CURIAM




           1
         … This proceeding arises out of Cause No. 2009-PC-0310, styled In re: The Betty Anne Franke Trust, in the
Probate Court No. 2, Bexar County, Texas, the Honorable Tom Rickhoff presiding.